Citation Nr: 1514076	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-09 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg disability, including residuals of
infection.

2.  Entitlement to service connection for a left thumb disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matter was remanded by the Board in June 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, this matter was remanded in order to afford the Veteran a hearing to be held before the Board at the RO.  The Board noted that the Veteran had made this request on his April 2013 substantive appeal and that no withdrawal had been received.  The Veteran was also sent notices dated in July 2013 and August 2014, informing him that he was placed on a list of persons wanting to appear at an in-person hearing before the Board.  Unfortunately, however, no hearing has yet been afforded.

As this hearing has yet to be scheduled, this matter is again remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing to be held at
the RO, according to the date of his original request for such a hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




